      Case: 1:18-cr-00513-CAB Doc #: 187 Filed: 10/15/19 1 of 2. PageID #: 945




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                 :       Case No. 1:18-CR-513-CAB-1
                                          :
       Plaintiff,                         :       JUDGE CHRISTOPHER A. BOYKO
                                          :
vs.                                       :
                                          :
AARON EISENBERG,                          :
                                          :
       Defendant.                         :


                       DEFENDANT AARON EISENBERG’S MOTION
                         REQUESTING THE PREPARATION OF A
                    PRE-PLEA PRE-SENTENCE INVESTIGATION REPORT


       NOW COMES the Defendant, AARON EISENBERG, by and through his

undersigned counsel, and respectfully moves this Honorable Court to authorize the

preparation of a pre-plea pre-sentence investigation report. Based upon this attorney’s

investigation together with information presented in the indictment and the bond report

prepared by the Pretrial Services’ officer, there is a need to have a firm picture of

Defendant's mental health history. The granting of this motion will serve to promote

judicial economy and a fair and orderly disposition of this case.

                                          Respectfully submitted,

                                          /s - ANGELO F. LONARDO, ESQ.
                                          YELSKY & LONARDO, LLC
                                          BY: ANGELO F. LONARDO, ESQ.
                                          Ohio Reg. No. 0032274
                                          323 W. Lakeside Avenue, Suite 450
                                          Cleveland, Ohio 44113
                                          (216) 781-2550 - phone
                                          (216) 781-6242 - telefax
                                          aflonardo@yelskylonardo.com - email

                                          Counsel for AARON EISENBERG
     Case: 1:18-cr-00513-CAB Doc #: 187 Filed: 10/15/19 2 of 2. PageID #: 946




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 15th day of October, 2019, a copy

of the following was filed electronically. Notice of this filing will be sent to all parties by

operation of the Court’s electronic filing system. Parties may access this filing through

the Court’s system.




                                            /s - ANGELO F. LONARDO, ESQ.
                                            ANGELO F. LONARDO, ESQ.




                                                2
